COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 DAVID LEE KELLEY,                                               No. 08-13-00337-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                           355th Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                            of Hood County, Texas
                                                 §
                              Appellee.                             (TC# CR12456)
                                                 §

                                           OPINION

       David Lee Kelley appeals his two drug-related convictions. In one issue, he claims the

trial court reversibly erred in repeatedly admitting an informant’s out-of-court statements over his

hearsay objections. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Kelley was charged in a two-count indictment with the following offenses: (1) possession

of more than four grams of Methamphetamine with intent to deliver; and (2) possession of more

than four grams of Oxycodone with intent to deliver. At trial, the State elicited testimony on three

separate instances from two of its witnesses, narcotics investigators with the Hood County

Sheriff’s Office, that they received information Kelley was selling drugs. In each instance,
defense counsel raised, and the trial court overruled, a hearsay objection to the admissibility of the

testimony.

       The first instance occurred soon after Ray Miller, one of the narcotics investigators, had

taken the stand. He was asked to explain what led him to investigate Kelley:

       [PROSECUTOR]: On that day, did you receive some information about illegal
       activities occurring in Hood County?

       [WITNESS]: Yes, ma’am, I did.

       [PROSECUTOR]: And what time did you receive that information?

       [WITNESS]: Shortly after lunch, I had received a call from the Hood County
       Sheriff’s Department dispatch advising they had just received a call for service
       pertaining to narcotics being distributed from a residence in Montego Bay.

       [DEFENSE COUNSEL]: Judge, let me object to hearsay.

       [TRIAL COURT]: Overruled.

The second instance arose in a similar vein when William Watt, the other narcotics investigator

and Miller’s partner on the day in question, was asked the same question:

       [PROSECUTOR]: On that date, did you receive some information about illegal
       activities occurring in Hood County?

       [WITNESS]: I did.

       [PROSECUTOR]: And about what time on March 5th did you receive that
       information?

       [WITNESS]: It was a little after lunch, roughly around 12:30.

       [PROSECUTOR]: And what was the nature of that information?

       [WITNESS]: I had received a phone call from a street-level informant, advising
       that there was a place in Montego Bay –

       [DEFENSE COUNSEL]: Judge, let me object to hearsay.


                                                  2
       [TRIAL COURT]: Overruled.

       [WITNESS]: Fellow by the name of Cowboy was dealing narcotics out of his
       vehicle.

       [PROSECUTOR]: And did you know who Cowboy was?

       [WITNESS: I did.

       [PROSECUTOR]: And who did you know cowboy to be?

       [WITNESS]: David Lee Kelley.

And the third instance transpired when Watt was asked to explain why he believed Kelley was

selling narcotics:

       [PROSECUTOR]: And that money that was found in the defendant’s pocket, did
       that indicate anything to you?

       [WITNESS]: Yes, ma’am.

       [PROSECUTOR]: And what did that indicate to you?

       [WITNESS]: Between the baggies, the empty baggies, all the scales and
       everything is kept in one area location, and the fact that we got word that he was
       selling out of the vehicle, and the cash that he had in his pocket, indicated that he
       was selling.

       [DEFENSE COUNSEL]: Judge, let me object to the portion of that response
       where he says he heard from some other person as hearsay.

       [TRIAL COURT]: Overruled.

       [PROSECUTOR]: Okay. Go ahead, Investigator Watt. What did it indicate to
       you?

       [WITNESS]:      It indicated that he was selling methamphetamine and other
       narcotics.

Neither the street-level informant nor the individual who telephoned dispatch were called by the

State as witnesses.


                                                3
       The jury found Kelley guilty of both counts and assessed punishment at 99 years’

imprisonment on each count.

 PRESERVATION OF ERROR ASSERTING VIOLATION OF SIXTH AMENDMENT
                  RIGHT TO CONFRONT WITNESSES

       Kelley contends the trial court violated his Sixth Amendment right to confront witnesses

against him when it admitted the out-of-court statements “linking [him] to distribution of

narcotics” over his hearsay objections because he was unable to cross-examine the declarants. In

support of his constitutional complaint, Kelley cites Crawford v. Washington, 541 U.S. 36, 124
S. Ct. 1354, 158 L. Ed. 2d 177 (2004). In Crawford, the Supreme Court held that the Sixth

Amendment bars admission of out-of-court statements “testimonial” in nature at trial unless the

declarant is unavailable and the defendant previously had the opportunity to cross-examine the

declarant. 541 U.S. at 59, 124 S.Ct. at 1369. But Kelley’s reliance on Crawford is misplaced

because—as the State correctly points out in its brief—he has failed to preserve his constitutional

complaint for appellate review.

       A hearsay objection raised at trial is not sufficiently specific to preserve a Confrontation

Clause complaint brought on appeal because the two are neither synonymous nor necessarily

coextensive. Holland v. State, 802 S.W.2d 696, 700 (Tex.Crim.App. 1991). To preserve a

complaint for appellate review, a party must make a timely request, objection, or motion with

sufficient specificity to inform the trial court of the basis for his complaint, unless the basis is

apparent from the context. TEX.R.APP.P. 33.1(a)(1)(A). The rationale for requiring a party to

preserve at trial the specific error about which he complains on appeal is two-fold. First,

requiring a party to object at trial permits the trial court or opposing party to respond or cure the

problem before it becomes error. Reyna v. State, 168 S.W.3d 173, 179 (Tex.Crim.App. 2005).

                                                 4
Second, requiring a party to lodge an objection at trial affords the trial court the opportunity to rule

upon the rationale articulated by the complainant on appeal. Reyna, 168 S.W.3d at 178.

           Here, Kelley never argued to the trial court that the admission of the informant’s

out-of-court statements violated his Sixth Amendment right to confront the informant. Instead,

he argued that the testimony in issue was inadmissible as hearsay. But his hearsay objections

were not broad enough to encompass additional, unstated objections based on the constitutional

right to confront because the hearsay and confrontation doctrines are neither synonymous nor

necessarily coextensive. Put simply, Kelley’s hearsay objections were not specific enough to

alert the trial court to his additional, unstated confrontation complaint. Thus, the trial court was

never given the opportunity to rule on the admissibility of evidence on this basis, much less given

the opportunity to cure the alleged problem before it became error. Because a hearsay objection

is not sufficiently specific to encompass a confrontation complaint, Kelley has failed to preserve

his complaint for appellate review.1 See TEX.R.APP.P. 33.1(a); Davis v. State, 313 S.W.3d 317,

347 (Tex.Crim.App. 2010)(holding that Confrontation Clause claims are subject to preservation

requirement); Paredes v. State, 129 S.W.3d 530, 535-36 (Tex.Crim.App. 2004)(holding that

Confrontation Clause complaint required contemporaneous objection); Holland, 802 S.W.2d at

700 (“It would thus appear that appellant waived any claim that admission of the out-of-court

statement of the child in this cause violated his right to confrontation.”).

           Kelley’s issue is overruled.

                                                    CONCLUSION

           The trial court’s judgment is affirmed.



1
    Kelley did not acknowledge the issue of error preservation in his brief, nor did he address it in a reply brief.
                                                              5
June 18, 2015
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              6